                                       Case 3:19-cv-05322-WHA Document 107 Filed 05/14/20 Page 1 of 3




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   ANDREW COHEN, et al.,
                                  11                  Plaintiffs,                            No. C 19-05322 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   APPLE, INC.,                                          ORDER GRANTING IN PART
                                                      Defendant.                             MOTION FOR EXTENSION
                                  14
                                  15
                                  16        Plaintiffs move to extend their deadline to respond to Apple’s motion for summary

                                  17   judgment from May 15 to June 15. Apple opposes, only willing to stipulate to a one-week

                                  18   extension. Alternatively, Apple seeks a stay of all discovery pending decision on its motion.

                                  19        The motion raises preemption and jurisdictional issues first presented by Apple’s motion

                                  20   to dismiss. A prior order denied Apple’s motion to dismiss without prejudice to renewal under

                                  21   Rule 56. The vast array of materials presented outside of the pleadings necessitated further

                                  22   discovery into the issues presented. The motion could be renewed after all parties had been

                                  23   given an opportunity to take reasonable discovery into the issues raised by the extraneous

                                  24   material (Dkt. No. 89).

                                  25        Plaintiffs proceeded, serving Apple with its first request for production of documents on

                                  26   March 6. Apple delayed. When Apple filed its motion for summary judgment nearly two

                                  27   months later, it still had not produced any documents. Instead, Apple waited until three days

                                  28   after filing its motion to serve plaintiffs with its first production. The production totaled
                                       Case 3:19-cv-05322-WHA Document 107 Filed 05/14/20 Page 2 of 3




                                   1   55,000 pages and apparently provided only publicly available documents pending resolution of

                                   2   the parties’ protective order disputes (Decl. Sarchio ¶ 4).

                                   3        At minimum, plaintiffs should be afforded a fair opportunity to review the only

                                   4   documents produced. Apple disagrees. What Apple ignores is that the order denying its

                                   5   motion to dismiss repeatedly noted the need for further discovery into the issues presented and

                                   6   expressly allowed immediate discovery. Each of Apple’s four proffered reasons to deny

                                   7   plaintiffs’ request ignore this simple premise.

                                   8        First, Apple points out that plaintiffs are or should be familiar with the legal authority

                                   9   and documents Apple’s motion relies on. Plaintiffs’ familiarity with Apple’s motion is beside

                                  10   the point. It is plaintiffs’ opportunity to filter through the 55,000 pages Apple produced that is

                                  11   important.

                                  12        Second, Apple argues that plaintiffs’ “generalized assertion” that they need more time to
Northern District of California
 United States District Court




                                  13   review the production does not provide the particularity required by Local Rule 6-3(a)(1),

                                  14   noting that its production “consists of publicly-available documents, which have been

                                  15   accessible to [p]laintiffs since before the filing of this action” (Decl. Sarchio ¶ 4). Rule 6-

                                  16   3(a)(1) requires only that the movant “[s]ets forth with particularity, the reasons for the

                                  17   requested enlargement . . . of time[.]” Plaintiffs did so.

                                  18        Apple further relies on Morgan v. City and County of San Francisco, 1999 WL 1079620

                                  19   at *1 (9th Cir. 1999), where our court of appeals found no abuse of discretion when “the only

                                  20   ground” for the plaintiff’s requested extension of time to oppose had been her “own failure to

                                  21   [undertake] discovery in a timely manner[.]” Ibid. There, the plaintiff’s request came only

                                  22   three days before the close of discovery. Here, discovery has only recently begun and

                                  23   plaintiffs have been diligent in their discovery efforts.

                                  24        Third, Apple asserts that no discovery is needed since its motion is “premised on

                                  25   threshold legal principles of preemption and jurisdiction” (Decl. Sarchio ¶ 5). Both prior

                                  26   orders in this action have held the opposite.

                                  27        Fourth, Apple argues that it would be prejudiced by such a lengthy extension since

                                  28   plaintiffs will not agree to a stay of discovery. Apple’s request for a blanket stay of all
                                                                                         2
                                       Case 3:19-cv-05322-WHA Document 107 Filed 05/14/20 Page 3 of 3




                                   1   discovery again ignores the prior orders expressly allowing discovery. And, despite asserting

                                   2   that plaintiffs seek disproportionate and burdensome discovery, Apple does not request

                                   3   resolution of any specific discovery dispute. Indeed, two days before filing its motion for

                                   4   summary judgment, Apple sent a letter to plaintiffs stating it did “not believe the [parties had]

                                   5   yet reached impasse on any discovery-related matter such that court intervention [was]

                                   6   necessary” (Decl. Sarchio Exh. E). This order will not intervene further.

                                   7        Plaintiffs shall have until June 4 to file their opposition. Apple shall have until June 11 to

                                   8   file its reply. Pending further order, the motion will be heard on July 2 at 8:00 a.m.

                                   9
                                  10        IT IS SO ORDERED.

                                  11
                                  12   Dated: May 14, 2020.
Northern District of California
 United States District Court




                                  13
                                  14
                                                                                               WILLIAM ALSUP
                                  15                                                           UNITED STATES DISTRICT JUDGE
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                       3
